SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 9, 2015 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 0-22750 33-02224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3777 Willow Glen Drive El Cajon, California 92019-4601 (Address of principal executive office) Issuer's telephone number:(619) 383-6600 Item 8.01Other Events. On December 9, 2015, Royale Energy, Inc., was notified that the Nasdaq Listing Qualifications Panel has granted the Company’s request for an extension to evidence compliance with all applicable requirements for continued listing on The Nasdaq Capital Market. A copy of the press release is attached hereto as Exhibit 99.1, and incorporated by reference herein. Item 9.01Financial Statements and Exhibits Exhibit 99.1Press Release A copy of the press release is attached to this Current Report as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:December 14, 2015 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President and Chief Financial Officer
